Citation Nr: 1539237	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-32 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the rating reduction for residuals of left knee medial meniscectomy from 20 percent to 10 percent was proper. 

2.  Whether the rating reduction for residuals of left shoulder injury from 20 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to July 1988, from July 2004    to December 2004, from January 2005 to April 2005, and from January 2009 to November 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.  

The Veteran testified before a Decision Review Officer (DRO) in February 2010 and at a Video Conference hearing before the undersigned in March 2011.  A transcript of the proceeding is of record.  The appeal was remanded in June 2011 and October 2014 for additional development.  

Upon reflection, the Board notes that the appeal does not arise from a claim for an increased rating.  Rather, it arises from the results of a VA review examination scheduled in March 2008 to determine whether improvement in the disabilities    has been shown.  Accordingly, the issues have been amended to reflect the correct nature of this appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).


FINDINGS OF FACT

1.  Prior to the reduction in the July 2008 rating decision, a 20 percent rating for status post medial meniscectomy of the left knee had been in effect since October 1998; the 20 percent rating for residuals of left shoulder injury had been in effect since April 2005. 

2.  With respect to the reduction in evaluation for the left knee disability, the RO did not properly apply the provisions of 38 C.F.R. § 3.344.

3.  The Veteran's left shoulder condition continued to be been manifested by pain, weakness, stiffness, degenerative changes, impingement, and limitation of motion resulting in functional impairment; sustained improvement under the ordinary conditions of life and work has not been shown. 


CONCLUSIONS OF LAW

1.  The reduction in evaluation for the left knee disability from 20 percent to 10 percent effective October 1, 2008, is void, and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).

2.  The rating reduction from 20 percent to 10 percent for residuals of the left shoulder injury was not proper, and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claims.    See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By way of background, a May 1999 rating decision granted service connection for status post medial meniscectomy of the left knee with an evaluation of 20 percent effective October 23, l998.  In January 2006 the Veteran submitted a claim for an increased rating for his left knee disability.  He also submitted a claim for service connection for a left shoulder disorder.  A December 2006 rating decision continued the disability rating of 20 percent for residuals of left medial meniscectomy, and granted service connection for residuals of left shoulder injury with an evaluation  of 20 percent effective April 16, 2005.  Future examination dates were assigned to both disabilities to permit review for improvement.
	
Following a VA examination in March 2008, an April 2008 rating decision proposed a reduction in evaluations for the left knee and left shoulder from 20 percent to 10 percent.  The Veteran was notified of the proposed reductions by correspondence in April 2008.  A rating decision in July 2008 implemented the proposed reduction in disability ratings, effective October 1, 2008.  The Veteran appealed the rating reductions. 

Before addressing whether these reductions were warranted, the Board must first determine whether the RO adhered to the proper procedure.  Specifically, where      a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance   of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.    VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2014).

In this case, the proper procedures were followed for implementing the reductions. The RO proposed the reduction in an April 2008 rating decision that was mailed to the Veteran that same month.  The final rating action was issued in July 2008, with the reductions to be effective October 1, 2008, which was more than 60 days after the date of the notice of the proposed reduction.  Therefore, there was compliance with all requisite procedural matters.

The Board must now consider whether the reduction in ratings was proper.  In  cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2014).  The five year period is calculated from the effective date of the rating to the effective date of     the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue    the rating in effect.  38 C.F.R. § 3.344(b) (2014). 

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2014).  

1. Left knee disability 

It is noted at the outset that the 20 percent rating for the left knee disability had been in effect from October 23, 1998 to October 1, 2008, which is approximately 10 years.  Thus, the rating had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply. 

In considering the propriety of a reduction, the Board must focus on the evidence      of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

The RO reduced the evaluation of the Veteran's left knee disability based on the March 2008 VA examination that found flexion limited to at most 110 degrees, and normal extension.  However, the April and July 2008 rating decisions, June 2010 statement of the case, and May 2012 and February 2015 supplemental statements of the case show that the RO did not properly apply the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The RO did not address whether an improvement in disability actually occurred, or whether any demonstrated improvement in the Veteran's ability to function would be maintained under the ordinary conditions of life and work.  38 C.F.R. §§ 4.1, 4.2, 4.13 (2014); Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board emphasizes that failure to properly apply the provisions of 38 C.F.R. § 3.344 renders a rating reduction void ab initio.  Such an omission is error and not    in accordance with the law.  Greyzck v. West, 12 Vet. App. 288 (1999); Hayes v. Brown, 9 Vet. App. 67 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Accordingly, the reduction in rating of the left knee disability from 20 percent to 10 percent was not proper and is void ab initio.  Thus, the 20 percent rating must be restored effective October 1, 2008.  Because the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

2.  Left shoulder

The Board observes that the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable because the 40 percent rating for the Veteran's left shoulder had not been in effect for more than five years (it became effective in 2005 and was reduced in 2008).  However, it is well established in the Court's caselaw that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); Brown, 5 Vet. App. at 421.

The Veteran's shoulder disability is rated under Diagnostic Code 5201.  Under this Code, limitation of motion of the shoulder (minor extremity) warrants a 20 percent evaluation for limitation of motion at shoulder level, a 20 percent evaluation for limitation of motion to midway between side and shoulder level, and a 30 percent evaluation for limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

On VA examination in June 2006, the Veteran reported constant left shoulder ache with stiffness and weakness.  There was swelling with increased activity.  He denied heat, redness, locking, or subluxation.  He felt the shoulder sometimes came close to giving out, but it did not.  He was only able to do minimum physical training, such pushups.  The Veteran endorsed flare-ups that were described as sharp pain dependent on the activity and the level of activity.  During flare-ups his function was limited.  He had to stretch to help decrease the pain.  He took over the counter medication for the pain.  

There was tenderness to palpation on those areas, not necessarily directly over the rotator cuff.  There was no swelling or redness. The left shoulder appeared to be slightly higher than the right.  He had forward elevation of 0 to 100 degrees with pain.  Abduction was 0 to 90 degrees with pain.  Internal rotation and external rotation were limited to 45 degrees due to pain. 
	 
On VA examination in March 2008, the Veteran complained of left shoulder pain exacerbated by exercise, along with stiffness.  He endorsed flare-ups, depending on activity, 2 or 3 times per month to a pain level of 3 or 4, lasting approximately one day, which required rest.  There was weakness and instability with weightlifting.  The examiner noted 0 to 150 degrees of forward flexion with pain.  The Veteran had abduction from 0 to 120 degrees with pain, although he was able to continue on to 130 degrees.  Extension was from 0 to 50 degrees with pain, and external rotation was from 0 to 50 degrees with pain.  The Veteran had internal rotation from 0 to 55 degrees with pain.  He had a slight increase in abduction following repetitive range of motion, from 0 to 150 degrees.  Otherwise, he has no change in range of motion, following repetitive range of motion.  He had no increased weakness, decreased endurance, or incoordination, following repetitive range of motion.  There was no tenderness with palpation in the left shoulder.  There was no redness, warmth, or effusion.  Strength was 5/5, with very slight giving way.  X-rays revealed no fracture or dislocation.  There were mild glenohumeral degenerative changes with small osteophytes off the inferior humeral head and inferior glenoid, and clavicle, as well as evidence suggestive of rotator cuff pathology, although not necessarily a tear.

A VA treatment note in March 2008 noted left shoulder tenderness to palpation over the greater tuberosity as well as the anterior deltoid.  The clinician noted good range of motion with 180 degrees of forward flexion, 160 degrees of abduction, about 60 degrees of external rotation and internal rotation up to about the T12 level.  Neer's sign and Hawkin's sign and Job's test were positive.  

Accordingly, the RO proposed to reduce the Veteran's evaluation to 10 percent for noncompensable limitation of motion of the left shoulder with x-ray evidence of arthritis and objective evidence of painful motion.

A February 2010 medical opinion report from Dr. S.S.J. stated that she had treated the Veteran for his left shoulder since November 2009.  Dr. S.S.J. indicated that while the Veteran initially noted improvement following surgery, the condition nonetheless remained symptomatic as he still had difficulties with general exercise/calisthenics and certain overhead motions.  Additionally, during his deployment in 2009, the shoulder pain worsened by deployment injuries.  Dr. S.S.J. indicated that examination in November 2009 revealed positive Neer and Hawkin's signs, consistent with impingement.  He was tender at the greater tuberosity as well as the biceps.  He had pain with O'Brien and Speed tests.  Rotator cuff strength was intact.  X-rays at that time showed early osteoarthritic changes at the AC joint and glenohumeral joint.  MRI from October 2009 showed degenerative changes affecting the labrum, possible slap tear, a cyst at the humeral head, and a loose  body anterior to the glenohumeral joint.  

On VA examination in April 2010, the Veteran complained of a constant dull ache in the left shoulder to a level 3 or 4.  Lifting, pushing, or pulling 20 or 30 pounds to the side produced pain to a level 7.  Lifting, pushing, or pulling 20 to 30 pounds forward produces pain to a level 5.  Reaching overhead produces pain to a level 5 or 6.  He took over the counter medication to treat the pain with little relief.  The Veteran reported flare-ups 3 or 4 times per week to a pain level of 7 or 8 that will last until the next morning.  The Veteran stated that the pain decreased to a level 3 overnight.  Reportedly, he had given up all sports activities due to the left shoulder injury.       The Veteran did have discomfort with palpation over the glenohumeral joint, the acromioclavicular joint, and the posterior shoulder.  There was pain with palpation over the biceps tendon.  Strength was 4/5 with giving way.  Flexion was to 120 degrees with pain.  Abduction was to 100 degrees with pain.  External rotation was  to 50 degrees with pain at 40 degrees.  The Veteran had 0 to 60 degrees of internal rotation with pain.  There was increased pain with repetitive range of motion.  

On VA examination in June 2011, the Veteran reported increased achy pain, mostly in his anterior shoulder, and very limited range of motion.  He did have an injection at one time, which did not help him.  He denied specific flares.  Forward flexion was from 0 to 115 degrees, abduction 0 to 100 degrees, external rotation was 0 degrees.  He essentially had no external rotation.  Internal rotation was to 30 degrees.  There was no increase in pain, decrease in range of motion, weakness, excessive fatigability, diminished endurance or incoordination, with repetitive motion.  Strength was 5/5.  Neurovascularly he was intact in the left upper and left lower extremities.  X-rays of the shoulder revealed fairly significant osteoarthritis  in his shoulder with near complete loss of joint space, and osteophyte formation inferiorly.  The examiner diagnosed posttraumatic arthritis of the left shoulder, status post posterior labra1 repair.

On VA examination in November 2014, the Veteran complained of constant left shoulder pain rated as 5 to 6/10, with daily intermittent flare ups that were activity dependent.  He denied any dislocation or separation.  Flexion was from 0 to 170 degrees, abduction was degrees 0 to 170 degrees, external rotation was to 40 degrees, and internal rotation was to 60 degrees.  There was no additional functional loss or range of motion after three repetitions.  There was evidence of pain with weight bearing, as well as objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner noted objective evidence of guarding of the left shoulder.  Hawkins' impingement test and external rotation/ infraspinatus strength test were positive.  Empty-can test, cross-body adduction test and lift-off subscapularis test were both negative.  There was reduction in muscle strength of 4/5, with no muscle atrophy.  

Upon review of the record, the Board notes that while the Veteran's range of motion has shown some improvement and supports only a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201, his overall functional ability has not improved.  In fact, his motion was noted to be with pain, he was noted to have difficulty with overhead activities, his strength has decreased, his flare-ups have increased in frequency, and there is some evidence of impingement.  Thus, while the Veteran's range of motion has improved, such improvement has not been to the point that he is now better able to function under the ordinary conditions of life and work.  See Murphy, 26 Vet. App. at 517; Brown, 5 Vet. App. at 421.  Therefore, the reduction of the evaluation for the Veteran's left shoulder disability was not proper, and the 20 percent rating is restored from the date of the reduction, October 1, 2008.


ORDER

The reduction in rating for residuals of left knee medial meniscectomy from 20 percent to 10 percent was not proper, and restoration of the 20 percent rating from October 1, 2008, is granted.

The reduction in rating for residuals of a left shoulder injury from 20 percent to 10 percent was not proper, and restoration of the 20 percent rating from October 1, 2008, is granted.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


